Dear Mr. Sprick:
This letter is in answer to your question asking whether a county hospital organized under the provisions of Sections 205.160, RSMo, et seq., is required to make public its records concerning wages and salaries of employees.
We believe our Opinion No. 105-1977, copy enclosed, which is self-explanatory, answers your question. Such a hospital comes within the definition of "public governmental body" of Section 610.010, V.A.M.S., and such wages and salaries are not excepted from public inspection. Therefore, such records should be available to and open to the public for inspection.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure